Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (“Retirement Agreement” or “Agreement”) is made
between Duane DeSisto (“Executive”) and Insulet Corporation (“Insulet” or the
“Company,”) (together, the “Parties”).

WHEREAS, Executive is retiring and resigning from his employment with the
Company effective, September 17, 2014 (the “Retirement Date”);

WHEREAS, this Retirement Agreement fully supersedes any prior agreements and
understandings related to Executive’s employment at Insulet;

WHEREAS, a retirement and voluntary resignation is not included in the
definition of a Terminating Event under Section 2(h)(i) of the Insulet
Corporation Amended and Restated Executive Severance Plan adopted as of May 8,
2008, amended and restated as of November 14, 2009 and December, 2012 (the
“Severance Plan”) (unless otherwise specifically defined herein, capitalized
terms shall have the same meaning as the terms defined in the Severance Plan);

WHEREAS, in the interest of an amicable departure and in recognition of
Executive’s substantial services and contributions to the Company, and in
exchange for, among other things, Executive entering into and complying with
this Retirement Agreement, the Company shall treat the ending of Executive’s
employment as a Terminating Event under Section 2(h)(i) of the Severance Plan
(prior to a Change in Control) pursuant to which Executive is eligible to
receive certain termination benefits consistent with the Severance Plan, and, in
addition, shall provide the Executive with certain supplemental severance
benefits, all as described in this Agreement (collectively the “Severance
Benefits”);

WHEREAS, the payments set forth in this Retirement Agreement are the exclusive
payments, benefits and rights to Executive in connection with the ending of
Executive’s employment within the Company, and by entering into this Retirement
Agreement, Executive acknowledges and agrees that he is not entitled to any
other severance pay, benefits, equity rights or any other form of compensation
or payment including without limitation pursuant to any other agreement,
severance plan, program, policy or arrangement, except as otherwise specifically
set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. Resignation from Employment, Director and Officer Positions of the Company
and its Subsidiaries and Affiliates; Post –Employment Consulting. As of the
Retirement Date, Executive hereby retires and resigns from his employment with
the Company and his positions as a member of the Company’s Board of Directors
(the “Board”) and as an officer of the Company, as well as from any other
director or officer positions he holds with any of the Company’s subsidiaries or
entities affiliated with the Company. Executive agrees to execute and deliver
any documents reasonably necessary to effectuate such resignations, provided
that nothing in any such document is inconsistent with anything set forth in
this Agreement. Executive further agrees to provide transitional services to the
Company up to one day per week through December 31, 2014, subject to the Parties
entering into a mutually agreeable consulting agreement.



--------------------------------------------------------------------------------

2. Final Pay; Expense Reimbursement. On the Company’s next regular payroll date
following the Retirement Date, the Company shall pay Executive his accrued but
unpaid base salary and any accrued but unused vacation based on Executive’s
employment through the Retirement Date. The Executive shall be entitled to be
reimbursed for his reasonable business expenses incurred prior to the Retirement
Date in connection with his employment subject to the Company’s policies and
procedures with respect to expense reimbursement.

3. Severance Benefits. Provided Executive enters into and complies with this
Agreement, the Company will provide him with the following Severance Benefits:

(a) Salary Continuation: Payment of two times the amount of Executive’s Base
Salary of $500,000.02, less applicable deductions and withholdings, payable in
substantially equal installments in accordance with the Company’s payroll
practice over twenty four (24) months, beginning on the first payroll date that
occurs after the Retirement Date, provided this Agreement has become effective
(“Salary Continuation Payments”);

(b) Benefit Continuation: Payment of Executive’s (and, as may be applicable, his
covered dependents’) health, dental and life insurance premiums to the same
extent as if Executive had remained an active employee until the end of the
twenty four-month period beginning on the Retirement Date, provided Executive
elects and remains eligible for COBRA, and, for purposes of life insurance,
elects to convert to his benefits under the Company’s group life insurance plan
to an individual life insurance policy. Notwithstanding anything to the contrary
in the previous sentence, however, should Executive’s eligibility for COBRA end
prior to the end of the twenty-four month period beginning on the Retirement
Date and Executive is not eligible for health insurance through another
employer, and if Executive takes the necessary steps to convert his health
insurance policy to an individual policy at the end of such COBRA eligibility
period, the Company shall continue payments of the premiums, on an after-tax
basis, for Executive’s and any covered dependents’ health and dental coverage at
the level necessary for Executive to maintain substantially comparable coverage
for himself and any covered dependents without increasing his own premium
contributions. By signing this Agreement, Executive hereby authorizes the
Company to deduct the employee portion of health and dental premiums from the
Salary Continuation Payments;

(c) Outplacement: Reimbursement of outplacement services not to exceed $15,000,
provided that such expenses are incurred by Executive within twelve months of
the Retirement Date and Executive presents the Company with reasonably
satisfactory evidence of such expenses, such reimbursement shall be made by the
Company within thirty (30) days of the Company’s receipt of documentation
evidencing such expenses.

(d) Pro-Rata Bonus: Payment of an amount equal to the annual target cash
incentive under the Company’s 2014 executive bonus program ($450,000), prorated

 

2



--------------------------------------------------------------------------------

based on the Retirement Date (the “2014 Pro-rata Bonus”). The 2014 Pro-Rata
Bonus will be paid (less applicable deductions and withholdings) in
substantially equal installments in accordance with the Company’s payroll
practice over twenty four (24) months, beginning on the first payroll date that
occurs after the Retirement Date, provided this Agreement has become effective.

(e) Accelerated Vesting of Time-Based Equity Awards and Extension of Exercise
Periods: Executive’s outstanding time-based stock options (“Stock Options”) and
time-based restricted stock units (“RSUs”) are listed in Tables A and B below
shall become fully vested as of the Retirement Date. Notwithstanding anything to
the contrary in the applicable agreement with respect to such Stock Options or
the stock incentive plan under which such Stock Options were granted, Executive
shall have until the earlier of (i) twelve (12) months following the Retirement
Date and (ii) the expiration of the term of such Stock Option to exercise such
Stock Options.

(f) Vesting of Performance-Based RSUs: Executive’s performance based RSUs are
listed on Table C below and, to the extent some or all of the RSUs are earned
(which will be determined after December 31, 2014 based on the 2014 revenue
performance metric set forth in the in the applicable RSU Agreement), they will
become fully vested on the date of such determination.

(g) Attorneys’ Fees: The Company will reimburse Executive for legal fees he
expends in connection with this Agreement in an amount up to Twenty Thousand
Dollars ($20,000).

4. Equity Interests. Executive holds the equity rights set forth in this
Section 4 (the “Interests”) and the Parties acknowledge and agree that such
Interests are subject to the terms and provisions of the Company’s Amended and
Restated 2007 Stock Option and Incentive Plan and associated Stock Option
agreements and RSU agreements (collectively the “Equity Documents”) and
constitute all of the ownership or other equity interests of the Company
Executive owns, beneficially or of record (other than shares of Common Stock of
the Company owned outright and not subject to any equity award terms or vesting
conditions).

Table A

Stock Options

 

Grant Date

   Number of
Option Shares
Originally
Granted, all of
which shall vest
as of the
Retirement Date      Option Exercise Price
per Share  

March 12, 2008

     50,000       $ 15.09   

March 12, 2008

     25,000       $ 18.75   

March 1, 2010

     40,000       $ 15.16   

March 1, 2011

     40,000       $ 17.49   

April 1, 2012

     70,000       $ 19.14   

March 1, 2013

     30,000       $ 23.40   

March 3, 2014

     29,500       $ 47.32   

 

3



--------------------------------------------------------------------------------

Table B

Time-based Vesting RSUs

 

Grant Date

      

Number of RSUs granted,
all of which shall vest as of
the  Retirement Date

April 1, 2012      70,000 March 1, 2013      60,000 March 1, 2013     
60,000 (Performance-based
RSUs that became time-
based on the achievement of
certain 2013 performance
metrics) March 3, 2014      44,000

Table C

Performance-based Vesting RSUs

 

Grant Date

      

Number of RSUs granted,
none of which shall be
earned until and unless the
2014 performance metric set
forth in the RSU Agreement
is achieved

March 3, 2014      up to 53,250

 

4



--------------------------------------------------------------------------------

5. Releases

 

  (a)

By Executive. Executive irrevocably and unconditionally releases and forever
discharges the Company, all of its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and the fiduciaries of such plans, and the current and
former officers, directors, stockholders, executives, attorneys, accountants,
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releases”) generally from all claims, demands,
debts, damages and liabilities of every name and nature, known or unknown
(“Claims”) that, as of the date when Executive signs this Retirement Agreement,
he has, ever had, now claims to have or ever claimed to have had against any or
all of the Releasees. This release includes, without implication of limitation,
the complete waiver and release of all Claims of or arising in connection with
or for: the Severance Plan or any employment agreement with the Company
including Claims for breach of express or implied contract; wrongful termination
of employment whether in contract or tort; intentional, reckless, or negligent
infliction of emotional distress; breach of any express or implied covenant of
employment, including the covenant of good faith and fair dealing; interference
with contractual or advantageous relations, whether prospective or existing;
deceit or misrepresentation; discrimination or retaliation under state, federal,
or municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq.; any other federal, state or
local law or regulation prohibiting employment discrimination defamation or
damage to reputation; reinstatement; punitive or emotional distress damages;
wages, severance pay, vacation pay, including without limitation, Claims under
the Massachusetts Wage Act, back or front pay or other forms of compensation;
and attorney’s fees and costs. Executive understands that this general release
of Claims extends to any and all Claims related to Executive’s employment by the
Company (including without limitation, any claims against the Company in respect
of any stock-based awards of any kind or alleged promises or assurances of such
awards, other than as explicitly set forth in this Agreement) and the ending of
his employment, and all Claims in his capacity as a Company stockholder arising
up to and through the date that Executive enters into this Retirement Agreement.
Executive represents that he has not assigned to any third party and has not
filed with any agency or court any Claim released by this Retirement Agreement.
Notwithstanding anything above, nothing in this release affects or releases
Executive’s rights under or Claims related to this Retirement Agreement or the
Equity Documents, nor any rights or Claims of indemnification as an officer
and/or director of the Company for his service to the Company prior to the
Retirement Date that he has or may have under the Company’s articles of
incorporation, by-laws, insurance and/or indemnification policies or agreements

 

5



--------------------------------------------------------------------------------

  and/or otherwise under law, and nothing shall be construed as releasing any
claims Executive may have for workers compensation benefits, vested pension or
401(K) benefits, unemployment benefits, benefits under COBRA, or claims to
enforce this Agreement.

 

  (b) By the Company. The Company hereby releases and forever discharges
Executive generally from all known, or reasonably susceptible of being known,
claims, demands, debts, damages and liabilities of every name and nature
(“Claims”) that, as of the date when the Company signs this Retirement
Agreement, the Company has, ever had, now claims to have or ever claimed to have
had against Executive. This release includes, without implication of limitation,
the complete waiver and release of all Claims arising in connection with
Executive’s employment with and/or service as an officer and/or director of the
Company, or Executive’s retirement and/or separation from employment with and/or
service as an officer and/or director of the Company; provided, however, that
notwithstanding the foregoing, the Company does not release Executive from any
civil claims based on any acts and/or omissions that satisfy the elements of a
criminal offense or claims arising out of any deliberate misconduct by Executive
that resulted in injury to the Company (provided that the Company hereby
represents that it knows of no such claims) nor does the Company release
Executive with respect to any clawback of the Executive’s compensation to the
extent required by the Sarbanes-Oxley Act (“SOX”), the Dodd-Frank Wall Street
Reform and Consumer Protection Act (“Dodd-Frank”) or any other applicable law.

6. Restrictive Covenants. Executive hereby reaffirms his obligations pursuant to
the Employee Non-Disclosure and Developments Agreement, dated July 9, 2001, and
the Noncompetition and Non-Solicitation Agreement dated July 9, 2001, both of
which are in effect regardless of whether the Executive enters into this
Retiremenent Agreement, and Executive acknowledges and agrees that he will
continue to abide by the obligations set forth in Section 5 of the Severance
Plan, including those obligations with respect to Confidentiality, Confidential
Information, Return of Property, Noncompetition and Nonsolicitation (which
continue for 24 months from the Retirement Date (the “Post-employment Restricted
Period”)), Cooperation and Non-disparagement (collectively, “Restrictive
Covenants”). In turn, the Company agrees that it will direct its current
officers and directors that none of them shall make or cause to be made,
directly or indirectly, any statement to any person criticizing or disparaging
Executive. The Restrictive Covenants are incorporated by reference herein as
material terms of this Retirement Agreement. Executive further acknowledges and
agrees that, among other things, the Restrictive Covenants will bar Executive
from engaging in any business activities with respect to wearable infusion pumps
during the Post-employment Restricted Period. In the event of a final
determination by a court of competent jurisdiction that Executive has materially
breached any of the Restrictive Covenants, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate or suspend its Severance Benefits to Executive. The termination or
suspension of such Severance Benefits in such event will not affect Executive’s
continuing obligations under this Retirement Agreement.

 

6



--------------------------------------------------------------------------------

7. Communications Concerning Executive’s Retirement. After consultation with
Executive, the Board will issue a press release about Executive’s retirement
(the “Announcement”), on or around the Retirement Date which is in all respects
consistent with this Agreement. Executive agrees not to communicate with any
person or entity about his departure prior to the Announcement provided
Executive may communicate with his immediate family and legal and professional
financial advisors provided such persons first agree to keep the information
strictly confidential. Executive further agrees that, directly or indirectly, he
will not make any statement or authorize any other person or entity to make a
statement that is inconsistent with the Announcement after it is made, and the
Company agrees that it will direct its current officers and directors that none
of them shall directly or indirectly make any statement or authorize any other
person or entity to make a statement that is inconsistent with the Announcement
after it is made. Nothing in this Agreement shall be interpreted to affect any
person’s obligation to testify truthfully in a legal proceeding.

8. Advice of Counsel. This Retirement Agreement is a legally binding document
and the Company’s and Executive’s signatures will commit each to its terms.
Executive acknowledges that he has been advised to discuss all aspects of this
Retirement Agreement with his attorney, that he has, in fact, consulted with
counsel, that he has carefully read and fully understands all of the provisions
of this Retirement Agreement and that Executive is voluntarily entering into
this Retirement Agreement.

9. Time for Consideration; Effective Date. To accept this Retirement Agreement,
Executive must return a signed original of this Retirement Agreement so that it
is received by the Company’s Lead Independent Director on or before 6:00 p.m. on
September 12, 2014. This Retirement Agreement shall become effective upon
execution by both parties (the “Effective Date”).

10. Benefits and Burdens. This Agreement shall inure to the benefit of and be
binding upon the Company and Executive, their respective successors, executors,
administrators, heirs and permitted assigns. In the event of Executive’s death
after the Retirement Date but prior to the provision by the Company of all of
the Severance Benefits due Executive under this Agreement, the Company shall
continue to provide such Severance Benefits to Executive’s beneficiary
designated in writing to the Company prior to his death (or to his estate, if
Executive fails to make such designation).

11. Enforceability. Executive acknowledges that, if any portion or provision of
this Retirement Agreement, including any part of the Restrictive Covenants,
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision shall be valid and enforceable to the fullest extent permitted by law.

12. Entire Agreement. This Retirement Agreement constitutes the entire agreement
between Executive and the Company concerning Executive’s relationship with the
Company and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the Executive’s relationship with
the Company including, without limitation, any employment agreement, provided,
the Restricted Covenants as set forth in Section 5 of the Severance Plan and the
Equity Documents, as modified by Section 3 of this Retirement

 

7



--------------------------------------------------------------------------------

Agreement, shall continue to be in full force and effect. In addition, Sections
6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 (provided that no such amendment or
termination shall affect the obligations of the Company to make the payments due
to Executive hereunder subject to the terms of this Agreement), 18 and 19 of the
Severance Plan shall also survive.

13. Waiver. No waiver of any provision of this Retirement Agreement, including
the Restrictive Covenants, which are incorporated by reference into this
Retirement Agreement, shall be effective unless made in writing and signed by
the waiving party. The failure of either Party to require the performance of any
term or obligation of this Retirement Agreement or the waiver by either Party of
any breach of this Retirement Agreement, including any part of the Restrictive
Covenants, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

14. Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Retirement Agreement
and in connection with other compensation matters to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Nothing in this Retirement Agreement
shall be construed to require the Company to make any payments to compensate
Executive for any adverse tax effect associated with any payments or benefits
made to Executive pursuant to this Retirement Agreement.

15. Governing Law; Interpretation. This Retirement Agreement shall be
interpreted and enforced under the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles. In the event of any dispute, this
Retirement Agreement is intended by the parties to be construed as a whole, to
be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Retirement Agreement.

16. Counterparts. This Retirement Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. Facsimile and PDF signatures shall be deemed to be of equal force and
effect as originals.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Retirement Agreement on the date(s) indicated below.

INSULET CORPORATION

 

/s/ Daniel Levangie

   

September 16, 2014

Daniel Levangie     Date Lead Director    

I HAVE READ THIS RETIREMENT AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS RETIREMENT AGREEMENT
IS A LEGAL DOCUMENT.

 

/s/ Duane DeSisto

   

September 16, 2014

Duane DeSisto     Date

 

9